Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim objection is withdrawn due to amendments.
Allowable Subject Matter
Claims 1-14 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record does not teach, disclose or suggest a frame supported under the tension ring; and a transparent sheet supported by the frame along an outer periphery at a peripheral height of the transparent sheet; the tension ring impinges downwardly upon an upper surface of the transparent sheet to define an inner boundary of the transparent sheet that is below the peripheral height of the transparent sheet which and tensions the transparent sheet.
The closest prior art of record is Tumbleston et al. (US20180071976), herein Tumbleston. Tumbleston teaches: A three-dimensional printing system for fabricating a three-dimensional article comprising (title, abstract): a support plate with a central opening and an upper surface (Fig. 2, #23); and a resin vessel (Fig. 2 #14 and #15) disposed upon the upper surface of the support plate and including: a substructure (Fig. 22 #410) having a vertical wall and tension ring (Fig. 22 slight horizontal and sloped portion on 410) that extends inwardly and downwardly from the vertical wall; and a transparent sheet (Fig. 23, #414 [0269]) supported along an outer periphery; the tension ring impinges downwardly upon an upper surface of the transparent sheet and tensions the transparent sheet ([0255]).
The following is an examiner’s statement of reasons for allowance: The closest art of record does not teach, disclose or suggest a frame, a tensioned transparent sheet that is supported by the frame along an outer periphery and above the transparent plate to define a gap therebetween, and the substructure having a vertical wall and a tension ring that extends inwardly and downwardly from the vertical wall and impinges downwardly upon an upper surface of transparent sheet along an inner boundary of the transparent sheet, a height difference between the outer periphery and the inner boundary determines a tension in the transparent sheet.
The closest prior art of record is Elsey (WO2018170544). Elsey teaches: A three-dimensional printing system (Fig. 1, #100) for fabricating a three-dimensional article (Fig. 1, #122) comprising: a support plate (Fig. 2, #510) with a central opening that is closed with a transparent plate (Fig. 1 #201) ; a resin vessel (Fig. 1, #108) disposed above the support plate and including: a tensioned transparent sheet (Fig. 1, #101) that is supported above the transparent plate (Fig. 1 #201) to define a gap therebetween (Fig. 1, d); and a substructure (Fig. 1, 108, 194, 195, 196, 197) that provides lateral resin containment above the transparent sheet and seals to the support plate to provide a sealed space (Fig. 2, #407) between the transparent plate and the transparent sheet; a controllable pressure source (claim 39) that is fluidically coupled (Fig. 11 # 801) to the sealed space; a support tray (Fig. 1, #121) having a lower surface for supporting the three-dimensional article above the transparent sheet; a movement mechanism (Fig. 1, #120) coupled to the support tray; a light engine (Fig. 1, #116) for transmitting radiation up through the transparent sheet and to a build plane above the transparent sheet; and a controller (Fig. 1, #160) that is at least coupled to the movement mechanism, the light engine, and the controllable pressure source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741